Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Applicant's remarks/arguments filed 04/23/21 have been fully considered.
The Patent Board (PTAB) Decision filed 02/25/21 have been fully considered. Regarding the drawing comment at the bottom of page 6 in the 02/25/21 Patent Board Decision, the 09/10/19 After Final entry of the 08/05/19 drawing amendments addresses the drawing objections (relating to the hatch-mark issue with the non-solid gaps) of the 06/03/19 final rejection. The 08/05/19 drawing amendments have been entered and are affirmatively accepted. However, additional new drawing objections related to the 04/23/21 claim amendments are presented below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “crown plug receptacle” (see claim 14; it is suggested to assign a reference numeral and lead line for the “crown plug receptacle” as well as update the specification accordingly to provide antecedent basis) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “crown plug receptacle” (see claim 14), “the sleeve is located downhole within the well” (see claims 22 and 24), and “positioning the sleeve downhole within the well” (see claim 25).

Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, replace “an” with --a-- in the phrase “an protrudable exterior profile” to improve clarity.
Claims 1-2, 4-6, 10-12, and 20-24 are objected to because of the following informalities: since the device and the shoulder of the device are now positively recited in the claims (see the interpretation/assumption below in the 35 USC 112(b) section), the claims appear to now be directed to a “system” instead of an “apparatus”. Thus, it is suggested to amend the claims to recite a “system” instead of an “apparatus” in line 1 for each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 10-12, 14-16, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 20, the phrase “a fixed location within or near the surface of the well” is unclear because it is not understood how the sleeve can be located within the surface of the well (for example, the sleeve can be located above, below, or at/across the surface of the well/earth, but the surface of the well/earth is interpreted to be a generally planar surface over a short distance of a few feet that it does not initially appear to make sense to recite “within the surface”). For examination purposes, examiner assumes that the claim recites “a fixed location at or near the surface of the well” (similar to claim 14 line 2 which is in reference to the wellhead housing instead of the sleeve).
Regarding independent claims 1 and 20, the phrase “An apparatus for use with a device used in a well including a sleeve located at a fixed location within or near the surface of the well and a shoulder, the sleeve comprising a recessed interior profile” (see claim 1 and similarly recited in claim 20) is unclear because it is not understood if the apparatus comprises the shoulder of if the device comprises the shoulder. For examination purposes, examiner assumes that the device comprises the shoulder; as such, the device and the shoulder of the device are considered to be positively recited in claims 1 and 20.

Regarding independent claim 14, it is not clear what is the relationship between the “exterior profile of the engagement assembly” and the “key of the engagement assembly” and if they are separate components or if one component comprises the other component. For examination purposes, examiner assumes that “the exterior profile of the engagement assembly comprises the key” (see claim 16 line 2 with the deleted limitation).
Claim(s) 2, 4-6, 10-12, 15-16, 19, and 21-25 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Allowable Subject Matter
Claims 1-2, 4-6, 10-12, 14-16, and 19-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Sheiretov et al. US20170138140 teaches, in Figures 1-6, anchoring a downhole linear actuator hung from a wireline cable and retrieving a stuck tool string.
The U.S. patent document Mauchien et al. US20200040679 teaches, in Figures 1-5 and 13, a service/shifting tool with an anchor, a linear actuator, and a shifting tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	06/02/21

/Nicole Coy/            Primary Examiner, Art Unit 3672